Case 2:20-cv-08027-JAK-PLA Document 1 Filed 09/02/20 Page 1 of 4 Page ID #:1




 1   STROOCK & STROOCK & LAVAN LLP
     ARJUN P. RAO (State Bar No. 265347)
 2   SHERI GUERAMI (State Bar No. 265231)
     2029 Century Park East
 3   Los Angeles, CA 90067-3086
     Telephone: 310-556-5800
 4   Facsimile: 310-556-5959
     Email:       lacalendar@stroock.com
 5

 6   Attorneys for Defendant
      DISCOVER BANK
 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     KATAYOON C. MURILLO,                      ) Case No.
11                                             )
                   Plaintiff,                  ) NOTICE OF REMOVAL OF
12                                             ) DEFENDANT DISCOVER BANK
             vs.                               )
13
                                               )
     DISCOVER BANK and DOES 1-10,              )
14
                   Defendants.                 )
15                                             )
                                               )
16                                             )
                                               )
17                                             )
18

19

20

21

22

23

24

25

26

27

28

                          NOTICE OF REMOVAL OF DEFENDANT DISCOVER BANK
     LA 52331604
                                                                     Case 2:20-cv-08027-JAK-PLA Document 1 Filed 09/02/20 Page 2 of 4 Page ID #:2




                                                                      1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                                                      2   DISTRICT OF CALIFORNIA:
                                                                      3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1367,
                                                                      4   1441 and 1446, defendant Discover Bank (“Discover”) hereby removes the action
                                                                      5   entitled Katayoon C. Murillo v. Discover Bank, et al., Superior Court of the State of
                                                                      6   California, County of Los Angeles, Case No. 20STLC01975 (the “Action”), to the
                                                                      7   United States District Court for the Central District of California on the following
                                                                      8   grounds:
                                                                      9           1.    Removal is Timely. The Complaint was served upon Discover on
STROOCK & STROOCK & LAVAN LLP




                                                                     10   August 3, 2020. This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)
                                                                          because it has been filed within 30 days of receipt by, and service on, Discover of the
                                Los Angeles, California 90067-3086




                                                                     11
                                                                          Complaint, and within one year after “commencement of the action” in state court.
                                     2029 Century Park East




                                                                     12

                                                                     13   Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process and pleadings
                                                                     14   filed in the Action are attached hereto as Exhibit A.
                                                                     15           2.    This Court Has Removal Jurisdiction Over This Action. The Action is a
                                                                     16   civil action of which this Court has original jurisdiction under 28 U.S.C. § 1331 and
                                                                     17   is one that Discover may remove to this Court pursuant to the provisions of 28
                                                                     18   U.S.C. § 1441(b) in that Plaintiff Katayoon C. Murillo (“Plaintiff”) alleges violations
                                                                     19   of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”)
                                                                     20   (see Compl. p. 8 ¶¶ 40 and 11-15, p. 9 ¶¶16-18, p.10 ¶¶ 19-23), a claim that is
                                                                     21   created by, and arises under, federal law. See Mims v. Arrow Fin. Servs., LLC, 132
                                                                     22   S. Ct. 740, 748 (2012) (holding that the TCPA’s permissive grant of jurisdiction to
                                                                     23   state courts does not deprive the United States district courts of federal-question
                                                                     24   jurisdiction over private TCPA suits, and that a TCPA claim, “in 28 U.S.C. § 1331’s
                                                                     25   words, plainly ‘aris [es] under’ the ‘laws . . . of the United States’”). To the extent
                                                                     26   any other claims in the Action arise under state law, including the California
                                                                     27   Rosenthal Fair Debt Collection Practices Act, supplemental jurisdiction over such
                                                                     28   claims exists pursuant to 28 U.S.C. §§ 1367 and 1441(c).
                                                                                                                   -1-
                                                                                              NOTICE OF REMOVAL OF DEFENDANT DISCOVER BANK
                                                                          LA 52331604
                                                                     Case 2:20-cv-08027-JAK-PLA Document 1 Filed 09/02/20 Page 3 of 4 Page ID #:3




                                                                      1           3.    Consent Is Not Necessary Because No Other Defendants Have Been
                                                                      2   Served. Discover is the only named defendant in the Action and is not aware of any
                                                                      3   other defendants that have been named in, or served with, the Complaint.
                                                                      4   Accordingly, consent of removal is not necessary and removal is proper pursuant to
                                                                      5   28 U.S.C. § 1446(a) & (b).
                                                                      6           4.    Venue Is Proper In This Court. This Court is the proper district court
                                                                      7   for removal because the Superior Court of the State of California for the County of
                                                                      8   Los Angeles is located within the United States District Court for the Central District
                                                                      9   of California. See 28 U.S.C. § 1441(a).
STROOCK & STROOCK & LAVAN LLP




                                                                     10           5.    Notice Will Be Effected. Pursuant to 28 U.S.C. § 1446(d), this Notice
                                                                          of Removal will be served on Plaintiff, the only adverse party, simultaneously with
                                Los Angeles, California 90067-3086




                                                                     11
                                                                          this filing. Additionally, a duplicate copy of this Notice of Removal, without
                                     2029 Century Park East




                                                                     12

                                                                     13   exhibits, will be filed in the Action.
                                                                     14

                                                                     15   Dated: September 2, 2020                 STROOCK & STROOCK & LAVAN LLP
                                                                                                                   ARJUN P. RAO
                                                                     16                                            SHERI GUERAMI
                                                                     17                                            By:             /s/ Sheri Guerami
                                                                     18                                                             Sheri Guerami

                                                                     19                                            Attorneys for Defendant
                                                                                                                        DISCOVER BANK
                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                   -2-
                                                                                              NOTICE OF REMOVAL OF DEFENDANT DISCOVER BANK
                                                                          LA 52331604
Case 2:20-cv-08027-JAK-PLA Document 1 Filed 09/02/20 Page 4 of 4 Page ID #:4



 1                              CERTIFICATE OF SERVICE
 2           I hereby certify that on September 2, 2020 a copy of the foregoing NOTICE
 3   OF REMOVAL OF DEFENDANT DISCOVER BANK was filed electronically
 4   and served by mail on anyone unable to accept electronic filing. Notice of this filing
 5   will be sent by e-mail to all parties by operation of the court’s electronic filing
 6   system or by mail to anyone unable to accept electronic filing as indicated on the
 7   Notice of Electronic Filing. Parties may access this filing through the court’s
 8   CM/ECF System.
 9

10                                                         /s/ Sheri Guerami
11
                                                             Sheri Guerami

12

13

14

15

16   Via U.S. Mail
17   Sara Khosroabadi, Esq.
18
     Khosroabadi & Hill APC
     2535 Kettner Blvd., Suite 2A2
19   San Diego, CA 92115
20
     Tel: 858-434-1020
     Email: sara@kandhlawgroup.com
21

22   Attorneys for Plaintiff

23

24

25

26

27

28


                                      CERTIFICATE OF SERVICE
     LA 52331604
